Citation Nr: 1104718	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
lumbar spine disability.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for a lumbar spine disability and assigned a 10 percent rating, 
effective December 6, 2007.   In March 2010, the Board remanded 
the claim for additional development.   The Board also assumed 
jurisdiction of the implied claim for a TDIU and remanded that 
claim for additional development.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).


FINDINGS OF FACT

1.  Since December 6, 2007, the effective date of service 
connection, the Veteran's lumbar spine disability has been 
manifested by subjective complaints of pain and objective 
findings of degenerative disc disease, and showed forward flexion 
limited at most to 90 degrees and a combined range of motion 
greater than 120 degrees.  It has not been productive of any 
incapacitating episodes within any 12 month period. Ankylosis of 
the spine has not been shown.  Neurological manifestations 
associated with the service-connected lumbar spine disability 
have not been shown.

2.  The Veteran's service-connected disability has not been shown 
to be of such severity so as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Since December 6, 2007, the effective date of service 
connection, the criteria for a rating higher than 10 percent for 
a lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5243 
(2010).

2.  The criteria for assignment of TDIU are not met, and there is 
no evidence to warrant referral for consideration of a TDIU on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  However, those 
provisions of should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  38 C.F.R. 
§§ 4.14, 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  The criteria for the 
evaluation of traumatic arthritis under DC 5010 direct that the 
evaluation be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just. 38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran's lumbar spine disability (degenerative disc disease) 
has been rated 10 percent disabling under Diagnostic Code 5242 
(degenerative arthritis) which is rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (2010), DC 5242.  Other applicable diagnostic codes include 
5237, which pertains to lumbosacral strain, and 5243, which 
pertains to intevertebral disc syndrome.

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spinal stenosis (DC 5238), 
spondylolisthesis or segmental instability (DC 5239), ankylosing 
spondylitis (5240), or spinal fusion (5241).  Specifically, the 
VA and private treatment records do not demonstrate that the 
Veteran has been diagnosed with any of those specific conditions.  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is warranted for forward flexion of 
the lumbar spine greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the lumbar spine greater 
than 120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
lumbar spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the lumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
lumbar spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2010).

VA treatment records reflect that in November 2007, just prior to 
the appeal period, the Veteran reported suffering from low back 
problems since he separated from service.  

On April 2008 VA orthopedic examination, the Veteran reported 
intermittent back pain that occurred two to three days per month 
and was described as both sharp and dull.  There was stiffness 
but no weakness.  He saw a chiropractor to help with his 
symptoms.  He denied a history of incapacitating episodes.  He 
denied any associated numbness or weakness.  He did not use an 
assistive device or brace.  He could walk normally and did not 
have a history of unsteadiness or falls.  Physical examination 
revealed normal posture, gait, and spinal curvature.  There was 
no spasm or tenderness to palpation.  There was pain on range of 
motion testing.  

Range of motion testing revealed forward flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 30 degrees.  There was no 
change on repetition.   X-ray examination revealed mild 
degenerative arthritis.  

VA treatment records reflect that in December 2008, the Veteran 
was experiencing low back pain that was stable, with no new 
flare-ups.  An April 2009 X-ray showed mild to moderate 
spondylosis without acute process.  The Veteran reported that his 
back pain was felt more on the right side and was bothered by 
activity such as trimming bushes and trees, yard work, or sitting 
in one position for a long period of time.  Range of motion was 
within normal limits.  There were no radiating signs or symptoms.  
In January 2010, the Veteran reported that he had constant low 
back pain and that on bad days, the pain would radiate to his 
posterior right thigh.  

In May 2010, the Veteran submitted statements from his spouse, 
friend, and employer who all confirmed that his back pain made it 
very difficult for him to continue his work as a handyman due to 
back pain and flare-ups. 

On July 2010 VA orthopedic examination, the Veteran reported that 
he could not carry heavy objects due to stiffness and pain in his 
low back.  He experienced stiffness and pain two to three times 
per week, lasting one to two days.  He reported flare-ups of his 
low back every two to four months, lasting one to two days.  The 
flare-ups were precipitated by picking up heavy objects or 
working in the yard.  He denied any accompanying numbness, 
paresthesias, or weakness of the lower extremities.  He denied 
any fatigue, decreased motion, weakness, or spasm of the low 
back.  Bending or sitting for too long increased his back pain.  
He reported that when his low back disability flared up he would 
have to stay in bed for a few days.  Physical examination 
revealed normal gait and posture.  There was no sign of abnormal 
spinal curvature or scoliosis.  There was no evidence of spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness of 
the lumbar spine.  

Range of motion testing revealed forward flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 30 degrees.  There was no 
additional limitation on repetitive testing.  Neurological 
examination revealed normal sensory, reflex, and motor 
examination.  A 2009 MRI was reviewed which showed spondylotic 
changes, more prominently at L4-5.  The examiner reviewed an 
August 2007 CT Scan showing a finding of dextroscoliosis and 
stated that because that imaging study was for the chest, and not 
the spine, it was not a good indication of a spinal condition and 
that in fact, recent MRI examination of the low back did not show 
a finding of scoliosis.  



For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2.

In this case, the Board finds that the Veteran is not entitled to 
a higher rating based upon range of motion testing.  On both 
April 2008 and July 2010 VA examinations, the Veteran was shown 
to have full range of motion of the lumbar spine.  VA treatment 
records do not demonstrate any additional limitation of motion of 
the lumbar spine.  Accordingly, because it is not shown that the 
Veteran's lumbar spine is limited to less than 60 degrees, or the 
combined range of motion of the lumbar spine not greater than 120 
degrees, or that he suffers from muscle spasm or guarding severe 
enough to result in an abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a higher rating is not 
warranted.  Significantly, though the Veteran has submitted a CT 
Scan showing a finding of dextroscoliosis, the July 2010 VA 
examiner reviewed that report and determined that the report was 
unreliable and that recent MRI was negative for scoliosis.  

The Board next turns to the question of whether the Veteran is 
entitled to rating in excess of 20 percent based upon the 
diagnostic criteria pertaining to intevertebral disc syndrome 
(IDS), which is rated under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, an increased rating of 20 percent is 
warranted where there are incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks during 
the previous six months.  A 40 percent rating is warranted where 
there are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A maximum rating of 60 percent is warranted where the 
evidence reveals incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2010).

In this case, the Veteran reported on April 2008 VA examination 
that he had not experienced incapacitating episodes.  On July 
2010 VA examination, he reported experiencing incapacitating 
episodes that occurred every two to three months and lasted for 
one to two days.  VA examinations and treatment records do not 
otherwise reflect that the Veteran has been prescribed bed rest 
by a physician for at least two weeks.  The Board accordingly 
finds that there is no evidence indicating that that the 
Veteran's reported low back flare-ups resulted in incapacitating 
episodes under the criteria set forth in the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
sufficient to warrant a rating higher than 10 percent based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based upon 
incapacitating episodes, it is necessary to determine whether the 
Veteran is entitled to a higher rating based upon combined 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, as was already 
discussed above, the medical evidence includes range of motion 
studies that do not demonstrate that motion is limited beyond the 
currently assigned 10 percent rating under the applicable general 
rating formula.

Next, in assessing whether there are neurological abnormalities, 
the evidence consistently demonstrates that the Veteran has 
denied any neurological manifestations related to his lumbar 
spine disability.  On both VA examinations, he denied 
experiencing symptoms of numbness, parathesias, or tingling in 
his lower extremities, and no objective evidence of any sensory, 
motor, or reflex abnormality was found.  There were also no 
complaints or findings of bladder or bowel dysfunction.  Though 
VA treatment records show that in January 2010, the Veteran 
reported that he sometimes experienced pain that radiated to his 
right thigh, no neurological abnormalities were found on 
examination to indicate that those symptoms were more than an 
exacerbation of his lumbar spine pain.  Because the evidence does 
not demonstrate that the Veteran suffers from neurological 
manifestations related to his lumbar spine disability in either 
lower extremity, or of the bowel or bladder, the assignment of 
separate ratings based upon the relevant diagnostic affecting 
those parts of the body are not for application.

The Veteran contends that his low back disability flares up after 
any sort of heavy lifting, completing yard work, working as a 
handy man, or sitting for too long.  However, even if the Veteran 
does experience flare-ups of his low back disability, the Board 
finds it unlikely, and there is no evidence which suggests that, 
on repetitive use, his low back would be restricted by pain or 
other factors to less than 60 degrees forward flexion.  
Significantly, because the Veteran has been shown to have full 
range of motion on examination, further limitation of motion 
based upon flare-ups has been considered in determining that the 
Veteran is entitled to a 10 percent rating.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the further limitation due to pain results in the 
low back being limited to a sufficient extent to warrant a higher 
rating.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

the Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that the Veteran's low back disability has 
not warranted a rating in excess of 10 percent since December 6, 
2007, the effective date of service connection.  As the 
preponderance of the evidence is against the claim for increased 
rating for a lumbar spine disability, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Consideration

The above determination continuing the Veteran's 10 percent 
disability rating for his low back disability is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no indication 
that referral is warranted for consideration of the assignment of 
an evaluation for this disability on an extraschedular basis.  
See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's low back disability 
picture could not be contemplated adequately by the applicable 
schedular rating criteria discussed above.  The Veteran's 
symptoms, which together show her level of disability, were 
evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Higher ratings are provided for by the 
criteria, but, as explained above, the currently assigned rating 
adequately describes the nature, extent, and severity of the 
Veteran's disability.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
disability picture.  Discussion of whether he exhibits related 
factors such as marked interference with employment or frequent 
periods of hospitalization therefore is unnecessary.  Further, 
referral for consideration of the assignment of a disability 
evaluation on an extraschedular basis is not warranted.  See 
Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or degree 
of non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2010).  

The Veteran is currently service-connected for a low back 
disability, rated 10 percent.  38 C.F.R. § 4.25 (2010).  Thus, 
the Veteran does not meet the scheduler criteria for 
consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a) 
(2010).  The remaining question before the Board, then, is 
whether he is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected disability 
and thus entitled to referral for consideration of a TDIU rating 
on an extraschedular basis under the provisions of 38 C.F.R. § 
4.16(b) (2010).  

Notwithstanding the circumstances of not meeting the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are 
shown to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  Indeed, a total rating based on 
individual unemployability may be assigned in the case of a 
Veteran who fails to meet the percentage requirements but who is 
unemployable solely by reason of service-connected disability on 
an extrascedular basis.  38 C.F.R. § 4.16(b).  In order to meet 
this standard, the record must show some factor which takes the 
case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment.  The ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that his service-connected disability 
renders it impossible for him to follow a substantially gainful 
occupation.  On application for TDIU, he reported that his low 
back disability had affected his employment since approximately 
January 2005.  He stated that he worked as a material handler 
from 1994 until 2005.  However, he also reported that he 
currently worked 20 hours per week as a baby-sitter and 20 hours 
per week as a handyman.  The Veteran has stated that though he 
works as a handyman, the job exacerbates his back disability and 
often causes him to have to take off from work and stay in bed.  
One of his employers stated that though the Veteran had worked as 
a handyman around his home for several years and it was becoming 
more frequent that the Veteran would need to leave due to back 
pain.  The employer further stated that the Veteran's back 
disability was causing him to no longer be able to work as a 
handyman.  

On July 2010 VA orthopedic examination, the Veteran reported that 
his low back disability was exacerbated by carrying heavy 
objects, working in the yard, bending, or sitting or walking for 
too long.  Those tasks caused flare-ups that occurred every two 
to four months, lasting one to two days.  He alleviated the 
symptoms with rest and pain medication.  The Veteran reported 
that he was currently working as a baby-sitter.  After physically 
examining the Veteran, the examiner determined that the although 
the Veteran's low back disability did affect his ability to 
perform heavy lifting or prolonged walking, he would be able to 
perform sedentary occupations and light physical duty.  To that 
extent, though the VA treatment records do document repeated 
complaints of low back pain, they do not reflect flare-ups that 
have interfered with or precluded his ability to work.   

In this case, the Board finds that the evidence does not show 
that referral for consideration of a TDIU rating is warranted.  
While the Veteran's service-connected disability has been found 
to cause some impact on his daily functioning, such as trouble 
with heavy lifting, pain on sitting or walking for too long, and 
flare-ups associated with back pain, those symptoms were 
considered in the rating assigned.  The Board finds that the 
evidence of record fails to support a finding of that he is 
unemployable due solely to his service-connected disability.  
Specifically, at no time has a VA examiner or another physician 
stated that the Veteran's service-connected disability precludes 
him from employment.  Importantly, the Veteran himself stated on 
his TDIU application that he currently works 40 hours per week as 
a baby-sitter and handyman, thus demonstrating that he is in fact 
capable of employment despite his back disability.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that that contemplated by the assigned 
scheduler disability evaluations, a referral for consideration of 
a TDIU on an extraschedular basis is not warranted, and the 
preponderance of the evidence is against the claim.  Therefore, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in January 2008 and May 2010; a 
rating decision in May 2008; and a statement of the case in 
December 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
November 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained multiples medical examinations related to the 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

A rating in excess of 10 percent for a lumbar spine disability is 
denied. 

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


